DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Receipt of Remarks/Amendments filed on 08/12/2022 is acknowledged. Claims 1-2 are amended. Claim 26 is cancelled. Claims 11-25 are non-elected claims, and are withdrawn. Claims 1-10 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Priority
This Application, 16644707, filed 03/05/2020 is a national stage entry of PCT/AU2018/051032, with an International Filing Date of 09/21/2018, and claims foreign priority to 2017903835, filed 09/21/2017; claims foreign priority to 2018900913, filed 03/20/2018; claims foreign priority to 2018902926, filed 08/10/2018. 

New and Modified Rejection as necessitated by the Amendment filed on 08/12/2022 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim Interpretation
	The Examiner interprets surfactants to encompass emulsifiers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant Claims
	Applicant claims a herbicide composition comprising water, hydrochloric acid, acetic acid, one or both of citric acid and a citrate salt, and at least two metal salts, wherein at least one of the metal salts is a transition metal salt and the at least two metal salts are independently present in an amount of at least 0.005 wt%; further comprising: an ammonium salt; sulfuric acid; a hydrophobic liquid; one or more of gum turpentine, pine oil, eucalyptus oil, conifer oil, and tea tree oil; an aqueous freezing point suppressing agent; a surfactant; wherein the at least two metal salts comprise a copper salt and a zinc salt.
Applicant claims an herbicide composition according to claim 1 comprising about 2 wt% to about 35 wt% water, about 3 wt% to about 6 wt% hydrochloric acid, about 2 wt% to about 20 wt% of one or both of citric acid and a citrate salt, about 30 wt% to about 90 wt% acetic acid, wherein the least two metal salts are independently present in an amount ranging from about 2 wt% to about 60 wt%; comprising about 75 wt% to about 98 wt% water, about 0.01 wt% to about 0.16 wt% hydrochloric acid, about 0.1 wt% to about 2 wt% of one or both of citric acid and a citrate salt, about 1.5 wt% to about 10 wt% acetic acid, wherein the least two metal salts are independently present in an amount ranging from about 0.01 wt% to about 2 wt%, and about 0.4 wt% to about 2 wt% ammonium salt. 
Applicant claims a precursor herbicide composition, the composition comprising water, hydrochloric acid, one or both of citric acid and a citrate salt, and at least two metal salts, wherein at least one of the metal salts is a transition metal salt and the at least two metals salts are independently present in an amount of at least 0.005 wt%.

Claims 1-2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, J. (WO 03/094618 A1, cited in the Written Opinion), as evidenced by Keintz et al. (Pesticide Formulations and Application Systems Vol. 7), hereinafter, Keintz, in view of Yamamoto et al. (JP 2017-149713 A), hereinafter Yamamoto, Kirkwood R. (Pestic. Sci. 1993, 38, 93-102), and Tetsuo et al. (JP S6328041 B2), hereinafter Tetsuo, as evidenced by Shimotohno et al. (The Journal of antibiotics 41.8 (1988): 1057-1065). 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Lewis teaches a natural herbicide composition comprising urea, water, acetic acid, and an optional binding agent, and contemplates the addition of one or more salts, preferably sodium chloride, potassium chloride, or sea salt, or a mixture thereof, but other salts may be employed, and citric acid cycle intermediates (Abstract; p. 5, last paragraph). Lewis defines "sea salt" as salts and other components that exist following evaporation of sea water, and includes copper and zinc salts (p. 13, last paragraph, to p. 14, Table 1).
Lewis expressly teaches a herbicide composition comprising 52.6% urea, water at 31.5%, a mixture of sea salt and NaCl at 5.3%, citrate at 5.3%, and vinegar at 5.3% (Table 2; p. 21); rendering obvious the water, acetic acid, citrate and sodium salt in Claim 1, and their amounts in Claim 1 and Claim 9 except for the amount of acetic acid. Lewis teaches an embodiment wherein the salt is about 0.1 to about 2 parts of the composition, rendering the metal salt amount in Claims 1 and 9-10 obvious.  Lewis recognize use of citric acid and citrate (e. g. Claims 26 and 38).
Regarding Claims 4 and 7, Lewis teaches the inclusion of a binding agent; the agent may be emulsifiers, extenders or both, such as propylene glycol, seed oil, or mixture thereof (p. 9, lines19-29; p. 20, lines 21-24; Claim 3).
Regarding Claim 5, Lewis recognizes non-selective herbicidal compositions comprising pine oil and either tea tree oil or eucalyptus oil (p. 2, lines 24-27). 
Regarding Claims 6, Lewis contemplates a natural herbicide composition comprising aqueous urea solution (e.g. p. 5, lines 27-29; p. 7, line 29; Table 3).  Urea is a freezing point suppressing agent, as evidenced by Keintz (p. 78, 1st paragraph).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Lewis is silent on hydrochloric acid. 
Lewis does not exemplify some amounts in Claims 9 and 10. However, Lewis generally teaches the acetic acid from an amount between about 0-30 % v/v (Claim 3), which renders obvious the about 30-90% in instant Claim 9 and the about 1.5-10% in Claim 10. Lewis also generally teaches inclusion of about 0-15% salt and about 0-10% citric acid cycle intermediate, and more narrowly about 0.5 part by volume salt and about 0.5 by volume citrate (Claims 17-19, 26), thereby reading on the claimed citrate and salt amounts in Claims 9 and 10.
Lewis does not teach the 75-98% water in Claim 10.
Lewis is silent on the ammonium salt limitations in Claims 2 and 10.	
Yamamoto is also in the agrochemical field and teaches a stabilized pesticide composition comprising one or more salts selected from the group consisting of sodium sulfate, calcium acetate and ammonium sulfate (AMS), hydrochloric acid, and one or more anionic surfactants, and pesticide active ingredient, wherein the active ingredient is an herbicide (Abstract; p. 3, item [2]). According to Yamamoto, the sodium sulfate, calcium acetate, and ammonium sulfate used in the present invention are preferably 0.1-10 weight% based on the total composition, and the hydrochloric acid is preferably 0.05 to 10% by weight, and more preferably 0.1 to 5% by weight based on the total amount (p. 4, last 3 paragraphs). Yamamoto exemplifies the preparation of a composition comprising 7 parts of ammonium sulfate, 0.5 part of 3N hydrochloric acid aqueous solution, 10 parts of Polyty™ A540, and 82.5 parts of tap water, which renders the claimed features of hydrochloric acid and its amount in Claims 1 and 9 obvious; the ammonium sulfate obvious;  water and amount of water in Claims 1 and 10 obvious.
Kirkwood supports Yamamoto and provides the motivation to combine its teaching to Lewis. Kirkwood recites that the use of surfactants, mineral and vegetable oils, emulsifiers and fertilizer salts, such as ammonium sulfate, can greatly enhance the activity of foliage-applied herbicides (Abstract; Section 2.4). 
Tetsuo is in the same herbicidal field teaching excellent synergistic herbicidal effect of its composition comprising 1 part of one or more compounds selected from the SF-1293 substances of formula  (M1 and M2 are H, Na, K, Li, Cu, Mg, Ca, Zn, Ni, Mn, NH4, mono-, di- or tri-lower alkylamine, etc.; A is hydrochloric acid, hydrobromic acid, phosphoric acid, perchloric acid, acetic acid, propionic acid, citric acid, etc.; n is 0, 1/2, or 1) having excellent herbicidal effect to a wide variety of annual and perennial weeds and bushes by foliar treatment, and their salts, and (B) one or more compounds selected from gibberellins, 2-chloroethylphosphonic acid, methionine, benzyladenine, and abscisic acid (Abstract). SF-2193 is the herbicide biaphalos, as evidenced by Shimotohno (Title). Therefore, Tetsuo supports Yamamoto by further providing motivation to add hydrochloric acid.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lewis with Yamamoto and add HCl and AMS of Yamamoto to the composition of Lewis and arrive at the instantly claimed composition.  Yamamoto and Lewis are in the same field. Yamamoto has taught a stabilized composition comprising HCl and AMS, wherein the active ingredient is a herbicide. A skilled artisan would further be motivated to include AMS because Kirkwood has taught that ammonium sulfate can greatly enhance the activity of foliage-applied herbicides, and Tetsuo has taught the excellent synergistic herbicidal effect of its composition comprising herbicide biaphalos with metals such as Cu or Zn, and hydrochloric acid, acetic acid, citric acid resulting in a herbicide applicable to a wide variety of annual and perennial weeds and bushes.  This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The components in Yamamoto does not interact with the components in the composition of Lewis in a manner that negatively affects its function, and vice versa. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
In the event that sea salt is excluded as transition metal source, and Lewis does not teach the transition metal, Tetsuo still teaches the transition metal salts, and Lewis is open to additional salts up to 15%.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Tetsuo with Lewis because Tetsuo is in the same herbicidal field as Lewis and has taught the excellent synergistic herbicidal effect of its composition comprising the SF-1293 with metals such as Zn and Cu, in the presence of acids including HCl, acetic acid, citric acid, etc., providing excellent herbicidal effect to a wide variety of annual and perennial weeds and bushes. 
Regarding amounts taught by the prior art that are within the instantly claimed range, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
Regarding the amount of HCl in Claim 10, the claimed range is within the 0.05-10% range taught by Yamamoto.
Regarding the amount of ammonium sulfate in Claim 10, the claimed range is within the 0.1-10% taught by Yamamoto.
Where the exact amount of water is not disclosed by the prior art, it is generally noted that differences in dilution and concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such water amount is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the amounts of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum amount. NOTE: MPEP 2144.05. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis, as evidenced by Keintz in view of Yamamoto, Kirkwood, and Tetsuo, as applies to Claims 1-2 and 4-10 above, and in view of Ben Yehuda, N. (WO 2012/037294 A2). 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Lewis, Yamamoto, Kirkwood, and Tetsuo have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Lewis, Yamamoto, Kirkwood, and Tetsuo do not expressly teach herbicidal composition further comprising sulfuric acid.
Ben Yehuda is in the same agrochemical field and teaches compositions and methods to protect foodstuffs and agricultural products from decay [0002].  The composition of Ben Yehuda comprises performic acid or performic acid source and an oxidizer, and is used to kill weeds and foliage [0005]. In some embodiments, the performic acid sources comprises sulfuric acid and sodium formate [039]. Useful additives may be included in the composition. For example, surfactant, antifoaming agent, essential oil, emulsifier, chelating agent, stabilizer, synergist, pH regulator etc., wherein the pH regulator may comprise one or more second acid selected from a group including citric acid, hydrochloric acid, sulfuric acid, etc. ([048]-[053], Claim 130). Ben Yehuda provides multiple examples with pH regulators, wherein the amount varies depending on the amount required to raise the pH to the desired level (e.g. Tables 3, 6), e.g. 3% H3PO3 in Example 17, and 0.8% in Example 18. 
Ben Yehuda teaches that the composition can comprise one or more components including metals such as copper, zinc, nickel, iron, etc., the amount of which would be based on the desired degree of activation, synergism and/or promotion, the other components of the composition, etc. [065]. Ben Yehuda further recites that in some embodiments, the synergist and/or promoter comprises sulfuric acid [066]-[067].  
Lewis welcomes the addition of other components (p. 12, last paragraph). Ben Yehuda teaches different additives and modifiers compatible with Lewis, and teaches sulfuric acid as a synergist, and key component in an herbicidal composition with an oxidizer that kills weeds. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the compositions of Lewis with the surfactants, salts, oils and adjuvants of Ben Yehuda. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Response to Arguments:
Applicant traverses the 103 rejection alleging that the unique combination of the pending invention functions synergistically and afford herbicidal efficacy greater than when the components are alone.
The Examiner has considered this argument and found it unpersuasive. Based on the references used in the rejections supra, the allegation of synergistic advantage of the instant invention is unpersuasive because the combination of the components is already known in the field per the showing of the prior art, particularly Tetsuo, which teaches the claimed metals and acids in combination. The prior art, i.e. the combination of references taken as a whole, comprises the same composition and therefore is expected to perform similarly as herbicide as the instant claim. The burden is on the Applicant to show the difference. Additionally, it is noted that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. An unexpected property or result must actually be unexpected and of statistical and practical significance. The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance. See MPEP 716.02.

Applicant argues that Lewis does not disclose the claimed copper and zinc salts in the amount of at least 0.005%.  Applicant appears to reason that the specification excludes sea salt as the source of the metal salts (Remarks, p. 11).
This is unpersuasive. The feature upon which applicant relies on, i.e. the exclusion of sea salt as metal source, is not recited in the rejected claims. Applicants are reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant alleges that the Examiner used impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues the age of the references, particularly Yehuda, which was published 10 years ago, and Keintz, published 30 years ago.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Furthermore, Keintz is an evidentiary reference, and not a secondary reference.

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                         /J.Y.S./Examiner, Art Unit 1616


/Mina Haghighatian/Primary Examiner, Art Unit 1616